Citation Nr: 0202919	
Decision Date: 03/28/02    Archive Date: 04/04/02

DOCKET NO.  95-06 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of a right 
leg injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1952 to 
August 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1993 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim of entitlement to service connection for 
residuals of a right leg injury.  The veteran subsequently 
perfected this appeal.

The Board remanded this case for additional evidentiary 
development in September 1996.  Upon completion of the 
required development, the case was returned to the Board and 
subsequently remanded in December 2000, for compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA).  The case 
has since returned to the Board.


FINDINGS OF FACT

1. The RO has obtained all available evidence necessary for 
an equitable disposition of the veteran's appeal.

2. The veteran's service medical records are unavailable and 
attempts to locate them have been unsuccessful.

3. The preponderance of the evidence is against the claim 
that the veteran's current right leg/knee disability is 
due to an in-service injury.


CONCLUSION OF LAW

Entitlement to service connection for residuals of a right 
leg injury is not established.  38 U.S.C.A. § 1110 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the VCAA, 38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 
45,620-45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law eliminated 
the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified of the laws and 
regulations pertaining to a claim of entitlement to service 
connection in the September 1994 statement of the case (SOC), 
the February 1995 supplemental statement of the case (SSOC), 
and the April 2000 SSOC.  Additionally, in May 2001, the RO 
sent the veteran a letter explaining the VCAA and its impact 
on his claim.  The Board concludes that these various 
discussions adequately informed the veteran of the evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In this 
regard, the Board notes that the veteran's service medical 
records are unavailable, presumably destroyed in the 1973 
fire at the National Personnel Records Center (NPRC).  In 
cases where a veteran's service records are presumed 
destroyed there is a heightened duty to assist the veteran in 
developing the evidence that might support his claim and this 
duty includes the obligation to search for alternate medical 
records.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992) 
(citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991)); see 
also Dixon v. Derwinski, 3 Vet. App. 261 (1992) (where denial 
of a veteran's claim rests, in part, on the government's 
inability to produce records that were once in its custody, 
an explanation of the reasonableness of the search conducted 
and why further efforts are not justified is required).  

In May 1992, the RO received notice that there were no 
medical records for the veteran on file at NPRC - fire 
related service.  A handwritten note indicates that the 
veteran's separation and discharge examinations could not be 
reconstructed and that NA Forms 13055 and 13075 should be 
completed.  

In March 1993, the veteran's representative submitted NA Form 
13075 and NA Form 13055 on behalf of the veteran.  In 
September 1993, the RO submitted a request for information to 
the NPRC and indicated that "we sent NA Forms 13055 and 
13075 to you in March 1993.  Please let us know the status of 
this request."  In response, NPRC noted that they were 
unable to search from information sent in and attached 
another NA Form 13055.  A handwritten note indicates that the 
veteran already completed and returned this form.  Based on 
the evidence contained in the claims folder, the veteran's 
service medical records were destroyed and an additional 
search could not be done based on the information provided.  
Consequently, the veteran's service medical records are not 
of record and attempts to obtain them were unsuccessful.  

In connection with his claim, the veteran reported receiving 
medical treatment for his right leg from various medical 
providers.  The earliest treatment identified by the veteran 
was at the Woodland Clinic in 1974-1975.  The claims folder 
contains a November 1993 medical information correspondence 
form from the Woodland Clinic which indicates that these 
records are no longer available as they are destroyed after 
10 years from the date of last activity.  The veteran also 
submitted various records from the Orland Family Health 
Clinic, the Northern Sacramento Valley Rural Health Project, 
and Dr. William Hoch.  In response to information provided by 
the veteran, the RO requested records from the Social 
Security Administration, Dr. Douglas Haselwood and Colusa 
Community Hospital.

The veteran also reported receiving treatment at various VA 
medical facilities.  Medical records were requested from the 
VA medical center (VAMC) in Martinez, the VA outpatient 
clinic (VAOPC) in Sacramento, and VAMC San Francisco.  The 
search for existing records included a request for retired 
records from VAOPC Sacramento to the National Archives and 
Records Administration (NARA).  Various VA medical records 
have been associated with the claims folder.

In June 2001, the veteran submitted a statement indicating 
that he has submitted all evidence that he can accumulate and 
that is available to him.

The Board notes that in March 1997 the veteran requested a VA 
examination "to determine the current nature, severity and 
etiology of any residuals of the injury to [his] right leg 
which occurred while [he] was stationed in Japan in 1954."  
The veteran has not been afforded a VA examination.  An 
examination is necessary if the information and evidence does 
not contain sufficient competent medical evidence to decide 
the claim, but: (A) Contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (B) Establishes that the 
veteran suffered an event, injury or disease in service,...; 
and (C) Indicates that the claimed disability or symptoms may 
be associated with the established event, injury or disease 
in service or with another service-connected disability.  66 
Fed. Reg. 45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)(i)).  The Board does not dispute that the 
veteran has a current right leg/knee disability; however, as 
will be discussed below, the evidence does not establish that 
the veteran injured his right leg in service resulting in 
disability or that current disability is in any way related 
to service.  As such, an examination is not required.

Accordingly, the Board finds that VA has satisfied its duty 
to assist and that under the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The veteran contends that he is entitled to service 
connection for residuals of a right leg injury.  According to 
the veteran, he injured his right leg in January 1954 while 
stationed in Japan.  He was skiing behind a "weasel" (a 
track vehicle) during a training exercise when the driver of 
the weasel turned sharply and threw off the veteran at the 
end of the rope.  The veteran testified that he twisted his 
right knee and it hurt.  He reported going to sick call and 
being told he had a "bad sprain."  He was not given a knee 
brace or a wrap.  He thinks his knee was x-rayed on 
separation.  The veteran asserts continuing problems with his 
right leg since it was injured.  The veteran further reported 
that his right leg hurts.  He cannot walk over a thousand 
feet and he has arthritis in the knee.  

The veteran also testified that sometime between 1974 and 
1976 he underwent a right knee operation at Woodland Memorial 
Hospital.  Records of this operation are not included in the 
claims folder and are apparently unavailable.

The veteran submitted statements by his three sisters, which 
indicate they have knowledge of a right knee injury while he 
was stationed in Japan.  The statements do not discuss any 
symptomatology personally observed by the sisters upon the 
veteran's discharge from service.

In August 1991, the veteran underwent an internist disability 
evaluation by Dr. Charles Strachan.  At this time, his chief 
complaint was pain in the neck and shoulders of 10 years 
duration which he related to driving earth-moving equipment.  
On musculoskeletal examination, the veteran reported that in 
1953 he was in the army skiing and he twisted his right knee.  
He hobbled along and in 1974 he had an operation on his right 
knee, presumably a meniscectomy.  The veteran thinks it was a 
cyst but does not really know.  He has had intermittent pain 
in his right knee since then.  If he stands on cement or 
walks a lot he will have pain and swelling in the right knee.  
On physical examination, there was a well-healed surgical 
scar lateral to the right patella.  Diagnoses included status 
post-op probable meniscectomy, right knee; sprain, right 
knee; and possible degenerative arthritis, right knee.  

In October 1991, the veteran was seen at the Northern 
Sacramento Valley Rural Health Project for a physical.  He 
presented with complaints of neck and shoulder pain, right 
leg pain, and chest discomfort.  Assessment included right 
knee pain.  The examiner noted that the veteran wants 
permanent disability and refuses rehabilitation.  

Also in October 1991, the veteran was seen at Orland Family 
Health Center for various complaints.  Assessment included 
unstable right knee.

In March 1992, the veteran was seen at Orland Family Health 
Center for a recheck of shoulder pain.  He reported 
generalized arthralgia and that he is going to VA Sacramento 
for pain in his hips, knees, ankles, shoulders, elbows, and 
the spine.  Assessment was "generalized osteoarthritis" and 
the veteran was prescribed Relafan.  

In June 1992, the veteran was seen at VAOPC Sacramento.  The 
examiner noted that the veteran was a very poor and vague 
historian.  The veteran reported a prior medical history of 
right leg surgery for a twisted knee, questionable cyst, and 
that it still hurts.  On physical examination, the right knee 
was tender and hurt with motion.  A surgical scar was noted.  
Reflexes in the knee and ankle were active.  Assessment 
included right knee pain status post injury.  

In October 1992, the veteran underwent a rheumatologic 
evaluation regarding his chronic musculoskeletal 
symptomatology as it related to issues of vocational 
disability.  The veteran reported a 40+ year history of 
fairly heavy physical work which in the latter years was 
predominated by the operation of heavy equipment.  Past 
medical history included surgery for internal right knee 
derangement in 1975 with some residual pain.  On physical 
examination, there was mild to minor tenderness and guarding 
to full range of motion of the hips and knees.  Impression 
was:

Chronic musculoskeletal pain syndrome 
most problematic in the shoulders (right 
more than left), posterior neck and upper 
back.  Suspect multiple contributing 
problems to include underlying 
osteoarthritis with probable partial or 
complete rotator cuff tear in the 
shoulders with a history of chronic 
shoulder dislocation at least on the 
right.  

In June 1998, the veteran was reevaluated by Dr. Haselwood 
who noted that the veteran's interval history has been marked 
by a gradual progression of the arthritic symptoms as well as 
increasing hand arthralgias and a 4 year history of 
increasing right knee pain and instability of abrupt onset 
after minor strain type phenomenon.  The veteran had right 
knee surgery for internal derangement in 1974 with marginal 
improvement.  The veteran reported that he is currently most 
bothered by right knee pain and stiffness with a frequent 
tendency for buckling.  He has been receiving social security 
disability since 1993.  On physical examination, the veteran 
had mild tenderness and guarding diffusely about the right 
knee, with patellofemoral crepitance.  There was no swelling, 
redness, warmth or effusion.  Gait was mildly antalgic 
favoring the right knee.  Impression was as follows:

Chronic musculoskeletal discomfort and 
dysfunction syndrome associated with: A) 
osteo and posttraumatic arthritis of the 
right knee, status post surgical 
intervention and subsequent relapse; B) 
generalized osteoarthritis and 
degenerative disk disease; and C) 
bilateral painful shoulder syndrome 
associated with osteoarthritis and 
historical precedence for possible 
rotator cuff tears.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2001).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2001).  

Basically, there are three requirements which must be met to 
establish entitlement to service connection for a claimed 
disability:  1) evidence of a current disability; 2) evidence 
of disease or injury in service; and 3) evidence of a nexus 
between the current disability and the disease or injury in 
service.  

The evidence of record establishes that the veteran has a 
current right leg/knee disability.  According to Dr. 
Haselwood's June 1998 examination report, the veteran has 
osteo and posttraumatic arthritis of the right knee, status 
post surgical intervention and subsequent relapse.

Regarding whether the veteran injured his right leg/knee 
during service, the Board is mindful that the veteran's 
service medical records were destroyed and are not of record.  
The record contains statements from the veteran's three 
sisters which indicate they have knowledge that he injured 
his right knee during service.  While the Board finds the 
sisters' statements to be credible on their face, they are 
given little probative weight as they are not based on first-
hand knowledge of the injury and it is unclear whether they 
were contemporaneously informed of the veteran's alleged 
injury or whether they learned about it years later.  

The Board acknowledges the veteran's testimony that he 
injured his right leg during service and that he has had 
problems since that time.  The evidence, however, indicates 
that the veteran was discharged from service in August 1954 
and the first evidence of treatment related to any right knee 
problems was in approximately 1974, some 20 years after 
service.  The veteran apparently underwent right knee surgery 
at this time but these records are unavailable.  The Board 
notes that on several occasions the veteran informed the 
examining physician that he sustained a knee injury during 
service and this has been recorded in various medical 
reports.  Notwithstanding, a bare transcription of lay 
history is not transformed into competent medical evidence 
merely because the transcriber happens to be a medical 
professional.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  
Consequently, a comprehensive review of the evidence of 
record reveals that there is no medical evidence 
contemporaneous to service or record of treatment shortly 
after discharge which would support a finding that the 
veteran sustained a right leg injury during service that 
resulted in disability.  

Service connection also requires that there be a nexus 
between the alleged in-service injury and any current 
disability.  In June 1992, the veteran was seen at VAOPC 
Sacramento and was diagnosed with right knee pain status post 
injury.  This diagnosis appears to be based on the veteran's 
reported prior medical history of right leg surgery for a 
twisted knee, questionable cyst.  It is not clear from the 
examination report whether the examiner was aware that the 
alleged twisting type injury occurred in 1954.  The evidence 
of record further indicates that the veteran did not receive 
treatment for his right knee until approximately 20 years 
after service and did not file a claim for service connection 
until 1992, approximately 18 years after knee surgery and 
some 38 years since discharge.  The length of time between 
the alleged injury and receipt of treatment weighs against a 
finding of a medical nexus.  Without a medical nexus between 
the veteran's current disability and the alleged in-service 
right leg injury, service connection is not warranted. 

Finally, the Board is aware of the difficulties faced by the 
veteran due to the absence of his service medical records and 
the Board sympathizes with the veteran.  However, without any 
objective evidence of a right leg injury during service (such 
as a "buddy" statement, contemporaneous medical evidence, 
or evidence of treatment shortly after discharge) and of a 
nexus between the veteran's current disability and any injury 
during service, his claim must be denied.  Accordingly, as 
the preponderance of the evidence is against the claim for 
service connection for residuals of a right knee injury, the 
reasonable doubt doctrine is not for application.  
38 U.S.C.A. § 5107 (West Supp. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Entitlement to service connection for residuals of a right 
leg injury is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

